Order denying motion in the nature of writ of error coram nobis reversed, on the law, and the matter remanded to the County Court of Bronx County for a hearing. Defendant’s dubious story that, in the courthouse corridor, his lawyer represented to him, in the presence of the Trial Judge, that the Trial Judge had promised a lesser sentence than that which he received, requires a hearing as the record does not preclude the verity of his assertions. Concur — Breitel, J. P., Valente and Bastow, JJ.; McNally and Stevens, JJ., dissent and vote to affirm on the ground that the repetitious and inconsistent proceedings brought by defendant in the nature of coram nobis confirm the fact that there is not the slightest probative value to his assertions.